DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 25, 2021 has been entered.
Response to Amendment and Supplementary Amendment
The amendment filed September 22, 2021 has been entered.  Note that the Supplemental Amendment filed on October 15, 2021 has been entered as well.
Claims 1, 4-9 and 11 are pending;
The prior art rejections of record stand as modified in light of the amendments and Applicant’s remarks.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent Application No. 2013/0236765), as evidenced by Coustier et al. (U.S. Patent No. 6,426,165) in view of Huang (U.S. Patent Application No. 2003/0194607) and Katayama et al. (U.S. Patent Application No. 2009/0067119).
As to claim 1, Zhang is directed to lithium ion batteries (paras. [0002]-[0006] and Embodiments).  The battery design comprises a positive electrode plate (cathode plate), a negative electrode plate (anode plate) and a separator between the two (Embodiments).  Zhang teaches that the battery design is to packaged lithium ion batteries with the battery elements therein wound (para. [0004]).  Packaged lithium ion batteries having a wound assembly therein commonly define a wound battery assembly having flat areas and side arc areas where the assembly is wound.  Thus one of ordinary skill in the art would have appreciated that the lithium ion batteries of Zhang, packaged lithium ion batteries of wound configuration would have had the same flat and arc portions as recited in claim 1.  
Furthermore, as to the separators of Zhang, Zhang teaches that the Li-ion battery separators of Zhang include a substrate and coating(s) applied to the separator substrate.  A comparison between the separator of Zhang follows:
Preparation of the separator:
a.  Instant invention uses a 16 micron thick polyolefin microporous film (see Embodiments specific to Table 4).  Zhang likewise uses a 16 micron thick polyolefin microporous membrane (see embodiments).  Thus the separator substrate for the instant invention and Zhang are identical;
b.  Instant invention prepares an inorganic coating slurry including an inorganic material (Embodiments specific to Table 4).  Zhang likewise prepare an inorganic coating slurry including an organic material.  The inorganic coating slurries are similar and similarly disposed in relation to the substrate and organic coating layer applied thereto;
c. Instant invention then coats the surface of the separator substrate with the inorganic coating slurry and dries the coating (Embodiments specific to Table 4).  Zhang likewise then coats the surface of the separator substrate with the inorganic coating slurry and dries the coating;
d.  Instant invention then prepares an organic coating slurry comprising organic polymer particles and a binder.  The inventive organic coating polymer particles can be polyvinylidene fluoride and the binder can be ethyl acetate (claims 1 and 5).  The organic coating is then formed in island or linear morphologies. Example 1 of Zhang teaches of the organic coating being polymer particles polyvinylidene fluoride and the binder is ethyl acetate (para. [0045]).  The coating density is 0.13 mg/mm2 (para. [0047]; 0.13 mg/mm2 converts to ~2mg/1540.25mm2).  Thus the coating of Zhang, having the same polymer particles and binder also a coating density therein which falls within the claimed coating density range.  The organic coatings of Zhang, likewise, are formed in island or linear morphologies (as applied to claim 1).
As to claim 4, the amount of the organic polymer particles of Zhang is present in various share amounts which are of sufficient order to fall in the broad weight range of claim 4.  For example, Embodiment 1 of Zhang teaches of 15 shares of polyvinylidene fluoride (PVDF), 40 shares of N-methyl pyrrolidone (NMP) and 45 share of ethyl acetate.  The weight ratio of NMP and ethyl acetate is 50Kg to 8.8Kg of PVDF.  PVDF then being present in an amount of at least 15 wt% to both NMP and ethyl acetate or even higher for just PVDF (organic polymer particles) to ethyl acetate (binder, applied to claim 4).
As to claim 5, the organic polymer particles are PVDF and the binder is ethyl acetate (Embodiment 1, applied to claim 5).
As to claim 6, the substrate is polypropylene/polyethylene/polypropylene (PP/PE/PP; Embodiment 1, applied to claim 7).
As to claim 7, at least one surface of the PP/PE/PP substrate is first coated with an inorganic coating (Embodiment 1, para. [0041], applied to claim 7).
As to claim 8, the organic coating covers the surface of the substrate in a range from 5-95% (prior art claim 8, Embodiments, applied to claim 8).
As to claim 9, the inorganic coating comprises inorganic particles such as aluminum oxide nanopowder and various binders (Embodiments) such as polyvinylpyrrolidone, pvdf, etc., and the amount of the inorganic oxide to binder falls in broad weight range of claim 9.  Embodiment 1, for example, teaches of mixing 14.1Kg of aluminum oxide with 30Kg of NPM and polyvinylpyrrolidone (paras. [0036]-[0039], applied to claim 9).
The differences between claim 1 and Zhang are that Zhang does not explicitly teach of the D50 size of the organic polymer particles or of the organic coating having the same gap providing ability as recited in claim 1.
With respect to the particle size D50 of the organic polymer particles:  the various Embodiments of Zhang teach of the organic coating having a thickness that falls within the thickness of the instant invention.  For example, Embodiment 1 of Zhang teaches that the organic coatings applied to the separator have a height (thickness) from 1-50 microns (para. [0047]).  
As discussed above, the substrate of Zhang (16 micron PP/PE/PP substrate) reads on one substrate species of the instant invention of claims 1 and 6.  The substrate of Zhang is provided with an inorganic coating in the same relative manner as the instant invention (interposed between the substrate and organic coating).  The organic coating of Zhang, such as in Embodiment 1 has the same organic polymer particles (PVDF) same binder (ethyl acetate) in the same relative weight amounts, having a coating density of 0.13mg/cm2 (~2mg/1540.25mm2) and of a thickness ranging from 1-50 microns (the same thickness as the instant invention).  
Given that remarkable similarities between the instant invention and the invention of Zhang discussed above, and given that the thickness of the organic coating ranges from 1-100microns (1-50 microns and 1-10 microns in certain embodiments), the person of ordinary skill in the art would have found it readily obvious to select the organic polymer particles of the organic coating of Zhang to have a D50 within the range defined by the coating height (thickness) to obtain the desired film thickness.  For example, in Embodiment 1, for a height from 1-50microns for the organic coating, it would stand to reason that the average particle size for the components within the coating fall within the range therein.  If the average particle size exceeds the film thickness, then the thickness of 1-50 microns for Embodiment 1 cannot be obtained.  If the average particle size is too small and less than 1 micron, the amount of particles need to obtain the desired thickness would be excessive and would have inhibited ion mobility by increasing the density of the particles in the separator layer.  Katayama taught that modifying the average particle diameter of resins in a separator layer but should be smaller than the thickness of the separator.  In addition, Katayama taught that it was known in the art to optimize such a diameter so that the particle diameters are of sufficient size relative to the layer thickness to provide for good ion mobility and energy density (para. [0046]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to select the average particle size of the organic polymer particles in the organic coating to have an average diameter less than the thickness of the film and within the range of film thicknesses expressed by Zhang as further taught by Katayama since it would have provided an optimal average particle size relative to the coating thickness having good ion mobility and energy density.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 	It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919, F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990).
The battery design of Zhang is a wound cell (paras. [0029] and [0049]). The battery design comprises a positive electrode plate (cathode plate), a negative electrode plate (anode plate) and a separator between the two (Embodiments).  Zhang teaches that the battery design is to packaged lithium ion batteries with the battery elements therein wound (para. [0004]).  Packaged lithium ion batteries having a wound assembly therein commonly define a wound battery assembly having flat areas and side arc areas where the assembly is wound.  Thus one of ordinary skill in the art would have appreciated that the lithium ion batteries of Zhang, packaged lithium ion batteries of wound configuration would have had the same flat and arc portions as recited in claim 1. 
Thus upon reconsideration of the full disclosure of Zhang, it would have been apparent to one of ordinary skill in the art that packaged Li-ion batteries disclosed in Zhang having a wound cell therein would have had arced ends and a flat middle region as such a design is commonly associated with packaged Li-ion batteries (as applied to claim 1).  
In addition, wound cells having both arced ends and flat middle regions have long since been known in the lithium polymer battery art and was a highly well-known conventional battery design.  The selection of the battery design has long since been understood by one of ordinary skill in the art to be determined on the basis of the intended use of the battery.  Therefore, flat, wound battery designs for lithium polymer ion batteries would have been well within the skill of the ordinary worker in the art as shown by Huang (Fig. 1)  since it would have provided a conventional battery design for implementation of the battery of Zhang to a particular load or electronic device (lithium polymer, or LiPo batteries are widely applied to many portable electronic devices and devices wherein high specific energy and weight are critical features for the battery).  Huang recognized that polymer lithium batteries have been well known in the art for application in an array of mobile devices wherein a need for long-lasting, light-weight, sufficiently powerful battery designs are needed to meet the demands of such devices (see background of the invention of Huang, paras. [0002]-[0011]).  In this portion of Huang, the reference further recognized that polymer lithium batteries were well-known to have design flexibility, slim size and be lightweight.  
As a result, upon modifying the wound cell design of Zhang in accordance with Huang to power such devices where the battery design is a wound, flat configuration as shown by Huang, the resultant battery would have provided for a cell having both arc and flat portions in combination with a separator having the same film coating density applied thereto so as to expectedly achieve the same gap providing ability of the claims, absent clear evidence to the contrary.
Regarding the gap providing ability of claim 1, the gap providing ability is a function of what the claimed separator is capable of achieving specifically when the separator is employed in the lithium ion battery.  
As discussed above, Zhang teaches of a remarkably similar battery separator which is employed in wound packaged lithium ion batteries.  Zhang does teach that the organic coating comprises organic polymer powder and teaches of the desired film thickness and coating density of the resultant organic coating.  As such, the overall invention of Zhang appears to be substantially similar to the instant invention and would expectedly exhibit the same or substantially identical gap providing ability as recited in claim 1.  Modified-Zhang wherein the average particle diameter of the organic coating is selected in relation to the coating film thickness further obviates the gap providing ability of the organic coating.  
Given that remarkable similarities between the instant invention and the invention of Zhang discussed above, and given that the thickness of the organic coating ranges from 1-100microns (1-50 microns and 1-10 microns in certain embodiments), the person of ordinary skill in the art would have found it readily obvious to select the organic polymer particles of the organic coating of Zhang to have a D50 within the range defined by the coating height (thickness) to obtain the desired film thickness.  For example, in Embodiment 1, for a height from 1-50microns for the organic coating, it would stand to reason that the average particle size for the components within the coating fall within the range therein.  If the average particle size exceeds the film thickness, then the thickness of 1-50 microns for Embodiment 1 cannot be obtained.  If the average particle size is too small and less than 1 micron, the amount of particles need to obtain the desired thickness would be excessive and would have inhibited ion mobility by increasing the density of the particles in the separator layer.  Katayama taught that modifying the average particle diameter of resins in a separator layer but should be smaller than the thickness of the separator.  In addition, Katayama taught that it was known in the art to optimize such a diameter so that the particle diameters are of sufficient size relative to the layer thickness to provide for good ion mobility and energy density (para. [0046]).
Therefore, the organic coating above will expectedly exhibit the same gap providing ability in a lithium battery as recited in claim 1, absent clear evidence to the contrary.
The Examiner invites applicant to provide that that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.
Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). MPEP § 2112.
Even if any alleged difference in the gap providing ability is shown, given that the separator organic coating has the same properties as the instant invention as discussed above, any alleged differences in such would have been expectedly minor and obvious, absent clear evidence to the contrary. Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Thus for at least those reasons above, the invention of claim 1 is held to be obvious.
As to claim 11: In Zhang, the separator includes PP/PE/PP base, an inorganic coating and an organic coating atop the inorganic coating (Embodiments) and the organic coating has island shapes and various dimensions, including areas of 0.1microns to 10mm, height of 1-100 microns.  Therefore the size of the PVDF organic particles are less than 100 microns and PVDF is expected to have an inherent degree of crystallinity that is less than 85%, typically 50-60% crystalline (paras. 47, 64, 80, 96, 112 as applied to claim 11). 
PVDF is a well-known semi-crystalline material that would have had the same relative crystallinity (see Coustier, col. 5 as applied to claim 11).  
Accordingly one of ordinary skill in the art would have reasonably expected that the PVDF materials of Zhang to have the same inherent or similar degree of crystallinity as evidenced by Coustier as PVDF is widely regarded and known to be a semicrystalline material. 
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.
The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993). 
“In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)
In the case of the instant application the basis for expectation of inherency is that PVDF has an inherent semicrystalline nature which would have expectedly exhibited the same relative degree of crystallinity (less than 85%) of claim 11, absent clear evidence to the contrary.
The Examiner invites applicant to provide that that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.
Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977))
Even if any alleged difference in crystallinity is shown, any alleged differences in crystallinity between the claimed organic particles and the PVDF organic particles of Zhang would have been expectedly minor and obvious, absent clear evidence to the contrary. Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
In the responses filed September 22, 2021 and October 15, 2021, Applicant argues:
1.  The particle size D50 limitation of claim 1.  Particularly that the prior art rejection does not reasonably teach or suggest the D50 particle size of claim 1.
The Examiner respectfully disagrees.
As to the instant invention, the instant invention uses a 16 micron thick polyolefin microporous film (see Embodiments specific to Table 4).  The instant invention prepares an inorganic coating slurry including an inorganic material (Embodiments specific to Table 4).  The instant invention then coats the surface of the separator substrate with the inorganic coating slurry and dries the coating (Embodiments specific to Table 4).  The instant invention then prepares an organic coating slurry comprising organic polymer particles and a binder.  The inventive organic coating polymer particles can be polyvinylidene fluoride and the binder can be ethyl acetate (claims 1 and 5).  The organic coating is then formed in island or linear morphologies. 
Zhang prepares an inorganic coating slurry including an organic material.  The inorganic coating slurries are similar and similarly disposed in relation to the substrate and organic coating layer applied thereto.   Zhang uses a 16 micron thick polyolefin microporous membrane (see embodiments).  Thus the separator substrate for the instant invention and Zhang are identical.  Zhang likewise then coats the surface of the separator substrate with the inorganic coating slurry and dries the coating.  Zhang then provides an organic coating to the inorganic coating wherein the organic coating has the same components, same coating density and same relative coating thickness.  Example 1 of Zhang teaches of the organic coating being polymer particles polyvinylidene fluoride and the binder is ethyl acetate (para. [0045]).  The coating density is 0.13 mg/mm2 (para. [0047]; 0.13 mg/mm2 converts to ~2mg/1540.25mm2).  Thus the coating of Zhang, having the same polymer particles and binder also a coating density therein which falls within the claimed coating density range.  The organic coatings of Zhang, likewise, are formed in island or linear morphologies (as applied to claim 1).
While Zhang does not explicitly disclose of the organic powder average particle size, the selection of such would have been reasonably within the skill of the ordinary worker in the art as discussed above.
Again, the organic coating of Zhang has the same composition (organic polymer powder), same coating density (0.13 mg/mm2 converts to ~2mg/1540.25mm2) same placement (on the inorganic coating on the separator) and same relative thickness (Embodiments to 1-10microns thick and 1-50microns thick).  Given the similarity in the parameters of Zhang discussed above compared to the instant invention and given that the organic matter coatings of Zhang are subjected to the same or remarkably similar mixing and coating application methods (both in a double planetary mixer for the same relative amount of time and slurry coating under conditions which produce organic coatings having the same coating density), one of ordinary skill in the art would expect the resultant average particle size in the mixed and coated organic slurries of Zhang to have the same or substantially similar average particle size as the instant claims, absent clear evidence to the contrary.  
As the coating thicknesses have the same thickness range 1-10 microns, 1-50 microns by examples and same coating densities of polymer particles therein as discussed above, there remains a reasonable expectation that the average particle sizes of the organic polymer coating (of the same coating density and thickness) would have the same or unpatentably similar D50 particle sizes, absent clear evidence to the contrary.  If the particle sizes therein are too small or too large the desired coating density and coating thicknesses of Zhang are not attainable within the parameters of Zhang.  Thus one of ordinary skill in the art would expected or have readily appreciated that the particles have an average size to meet the coating density and coating thicknesses therein in a range from 1 micron to 150 microns, absent clear evidence to the contrary.
In addition, Katayama recognized modifying the average particle diameter of resins in a separator layer but should be smaller than the thickness of the separator.  Katayama taught that it was known in the art to optimize such a diameter so that the particle diameters are of sufficient size relative to the layer thickness to provide for good ion mobility and energy density (para. [0046]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to select the average particle size of the organic polymer particles in the organic coating to have an average diameter less than the thickness of the film and within the range of film thicknesses expressed by Zhang as further taught by Katayama since it would have provided an optimal average particle size relative to the coating thickness having good ion mobility and energy density.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 	It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919, F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990).
2.  Applicant argues that the shape of the particle is not necessarily limited to a spherical shape and can be other shapes.
This argument is not persuasive for the following reasons.
First, the claims do not limit to any particular shape of the particle.  Thus any argument to shape is not persuasive.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., to a particular shape of the particles) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, the claims do recite an average particle diameter.  Thus the shape can encompass any particle shape which has a diameter feature.  
Third, as to Zhang, Zhang teaches that the organic coating includes an organic polymer powder (PVDF in Embodiment 1, para. [0043]).  The powder is then processed in a double planetary mixer for 2 hours (para. [0045]).  One of ordinary skill in the art would expect that the resultant powder morphology would be spherical in nature after mixing.  
3.  Applicant presumes that one coating island can only comprise one particle.
The Examiner respectfully disagrees.
This argument is flawed for the following reasons.
First, as discussed above, Zhang teaches that the organic coating includes an organic polymer powder (PVDF in Embodiment 1, para. [0043]).  The powder is then processed in a double planetary mixer for 2 hours (para. [0045]).  One of ordinary skill in the art would expect that the resultant powder morphology would be spherical in nature after mixing.  
Second, the organic coating of the organic coating slurry is applied to the separator to form islands or linear application of the coating.  The coatings having significantly larger areas of the organic coating slurry would be understood by one of ordinary skill in the art to include a plurality of components therein as the mixed coating slurry discussed above would result in a finely dispersed and modified powder within the slurry.  
Third, Applicant’s subsequent mathematical calculation to the diameter of the spherical particle in Zhang is flawed as it presumes the island has only one particle and selects an area and height to such.  As discussed above, the Examiner disagrees with Applicant’s presumption that one island coating can comprise only one particle.  This presumption is absent factual evidence and appears to mistakenly manipulate parameters therein for a single particle. One of ordinary skill in the art would have understood the composition of the organic coating and mixing of the organic coating in a double planetary mixer for 2 hours to fabricate a slurry with components therein to provide for a slurry coating with plurality of components present in a given coating area of the applied coating.  Each coating region/island/linear region would comprise a plurality of each component therein rather than a single particle.
Therefore this argument and resultant mathematical expression to define the spherical diameter are not persuasive.
As to Applicant reliance upon the data shown in Table 4 of the disclosure:
The comparisons shown in Table 4 are to embodiments which are remarkably narrower in scope than the claimed invention and does not compensate or account for the differences between the narrower embodiments therein and broader scope of the claims nor provide criticality for the claimed range compared to values just outside of the claimed range.  For example, in each of Embodiments 4-1 through 4-4, the separator is only a 16-micron thick polyethylene substrate, the inorganic coating is only 4 microns, the organic coating is only 30 microns the coating density is only 1/1540.25 mg/cm2 and the organic particles are a particular mixture of polyvinylidene fluoride polymer (D50 disclosed) polyamide (D50 not disclosed) and polyacrylonitrile (D50 not disclosed).  
The comparisons shown in Table 4 to the D50 variable changing while all other parameters are constant is to a significantly narrower scope of comparison than that of the claims and therefore cannot be found persuasive with respect to the broader claimed invention.
Furthermore, the specification only teaches of each embodiment 1-7 as changing only one variable while keeping all other variables constant.  Claim 1 now recites both a range for the polymer particle D50 and a range for the coating density.  The disclosure does not provide comparisons to the combination as is now in claim 1 to combinations outside of the combination of claim 1.  Thus there is an insufficient showing to criticality of the claimed invention ranges in combination much less to the particular range combinations which synergistically obtain the claimed gap providing ability.
4.  As to the arguments to paragraph [0025] with respect to the gap, it is noted that the claims are not limited to the gap as described in the specification, for example with respect to a hot pressed battery cell. The claims are void of any such relationship therein. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., wound and hot pressed battery cell) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As stated in the rejection, as Zhang teaches of a coated separator having the same base material and organic coating applied thereto, upon modifying the design of the lithium polymer cells of Zhang to be a wound cell configuration (paras. [0029]; [0049] of Zhang itself).  In addition, given the overall teachings of Zhang (wound cell in a packaged housing, particularly a bag further directed to lithium ion batteries) the configuration of the batteries of Zhang would be apparent to one of ordinary skill in the art to be directed to wound lithium ion batteries having flat regions and arced end regions.  Huang further established that such designs were highly conventional and thus would have been reasonably within the skill of the ordinary worker in the art.  The resultant cell would expectedly exhibit the same gap providing ability of the claims as discussed above and in the previous Office Action.
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
5. As to applicant’s arguments that the recitation of the unit “mg/1540.25mm2” as a value is important to limit the particle distribution around the surface of the separator.  However, the recitation of a particular unit by itself does not overcome the teachings of Zhang for while Zhang expresses the coating area in a different manner, the coating density of Zhang when mathematically re-expressed with the units of claim 1, has the same relative coating density as the instant invention.  To convert mg/cm2 to mg/1540.25mm2, the conversion factor is simply (15.4025cm2/1540.25mm2).  Thus 
0.13 mg/cm2 x (15.4025cm2/1540.25mm2) = 2.00mg/1540.25mm2 in Zhang.
Thus Zhang teaches of the same relative coating density proportionally speaking to that of claim 1.
In conclusion, the rejection stands for at least those reasons discussed above.
Conclusion                              
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application No. 2014/0017556 discloses conventional lithium polymer package designs wherein the cells have flat and arced regions.  U.S. Patent Application No. 2015/0180003 discloses a separator comprising a base 40a, inorganic coating 40b-1 and organic coating 40b-2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725